Markman, J.
(dissenting). Because I believe the lower courts erred in their interpretation of the parties’ property settlement agreement (PSA), I dissent. In particular, I believe the trial court erred in determining that the PSA only allowed for the division of “marital assets.” Instead, the parties stated that any non-disclosed “real or personal assets,” without further limitation, were subject to judicial division. By contrast, when the parties intended to refer to “marital assets,” they clearly knew how to communicate this, because they used this specific phrase in other provisions of the PSA.
Corrigan, J. I join the statement of Justice Markman.